 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEANDRO LEONEL GONZALEZ                             No. 2:19-cv-0338 KJM DB P
      CASTILLO,
12
                          Plaintiff,
13                                                        ORDER AND FINDINGS AND
               v.                                         RECOMMENDATIONS
14
      C. VALENCIA, et al.,
15
                          Defendants.
16

17

18            Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C.

19   § 1983. Plaintiff claims defendants violated his rights under the Eighth Amendment. Presently

20   before the court is plaintiff’s motion to proceed in forma pauperis (ECF No. 2) and his complaint

21   for screening (ECF No. 1). For the reasons set forth below, the court will grant plaintiff’s motion

22   to proceed in forma pauperis and recommend that the complaint be dismissed without leave to

23   amend.

24                                         IN FORMA PAUPERIS

25            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

26   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

27            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

28   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
                                                         1
 1   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 2   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 3   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 4   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 5   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 6   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 7   1915(b)(2).

 8                                               SCREENING

 9      I.      Legal Standards

10           The court is required to screen complaints brought by prisoners seeking relief against a

11   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

12   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

13   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

14   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

15   U.S.C. § 1915A(b)(1) & (2).

16           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

17   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

18   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

19   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

20   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
21   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

22   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

23   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

24   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

25   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

26           However, in order to survive dismissal for failure to state a claim a complaint must
27   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

28   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,
                                                         2
 1   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

 2   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

 3   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 4   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 5            The Civil Rights Act under which this action was filed provides as follows:

 6                   Every person who, under color of [state law] . . . subjects, or causes
                     to be subjected, any citizen of the United States . . . to the deprivation
 7                   of any rights, privileges, or immunities secured by the Constitution .
                     . . shall be liable to the party injured in an action at law, suit in equity,
 8                   or other proper proceeding for redress.
 9   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

10   389. The statute requires that there be an actual connection or link between the

11   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

12   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

13   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

14   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

15   omits to perform an act which he is legally required to do that causes the deprivation of which

16   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

17            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

18   their employees under a theory of respondeat superior and, therefore, when a named defendant

19   holds a supervisorial position, the causal link between him and the claimed constitutional

20   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);
21   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

22   concerning the involvement of official personnel in civil rights violations are not sufficient. See

23   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

24      II.      Allegations in the Complaint

25            Plaintiff alleges the events giving rise to his claim occurred while he was incarcerated at

26   Mule Creek State Prison. (ECF No. 1 at 1.) He names as defendants correctional sergeant, C.
27   Valencia and correctional officer Goytia. (Id. at 2.) Plaintiff details several alleged incidents of

28   correctional staff not named as defendants in this action sexually assaulting him at R.J. Donovan
                                                           3
 1   Correctional Facility, Salinas Valley State Prison, and Mule Creek State Prison in 2016 and 2017.

 2   (Id. at 5-8.)

 3                 The complaint states that on August 17, 2018, Valencia detained plaintiff and performed a

 4   body search on him. (Id. at 8.) Plaintiff alleges Valencia touched his left buttock through his

 5   pants, even though plaintiff did not have a pocket on the left side of his pants. Plaintiff returned

 6   to his cell and filled out a form detailing the incident. (Id. at 9.) Plaintiff then heading onto the

 7   yard with the form in his hand. Plaintiff was stopped by Goytia, who performed a search.

 8   Plaintiff alleges that during the search, Goytia squeezed plaintiff’s buttocks, twice on the left side

 9   and twice on the right side. Plaintiff claims defendants’ actions constituted cruel and unusual

10   punishment in violation of the Eighth Amendment.

11          III.      Does Plaintiff State a Claim under § 1983?

12                    A. Eighth Amendment

13                 The Eighth Amendment prohibits cruel and unusual punishment of a person convicted of a

14   crime. U.S. Const. amend. VIII. “The Constitution [] ‘does not mandate comfortable prisons,’

15   and only those deprivations denying ‘the minimal civilized measure of life’s necessities’ are

16   sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501

17   U.S. 294, 298 (1991) (internal citations omitted) (quoting Rhodes v. Chapman, 452 U.S. 337,

18   347, 349). Whether a specific act constitutes cruel and unusual punishment is measured by “the

19   evolving standards of decency that mark the progress of a maturing society.” Rhodes, 452 U.S. at

20   346 (quoting Trop v. Dulles, 356 U.S. 86, 101 (1958) (plurality opinion)). In evaluating a
21   prisoner’s claim, courts consider whether “‘the officials act[ed] with a sufficiently culpable state

22   of mind’ and if the alleged wrongdoing was objectively ‘harmful enough’ to establish a

23   constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (quoting Wilson, 501 U.S.

24   at 298, 303).

25                 A sexual assault on an inmate by a prison official implicates the rights protected by the

26   Eighth Amendment. Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000); see also Boddie
27   v. Schnieder, 105 F.3d 857, 861 (2d Cir. 1997) (“Sexual abuse may violate contemporary

28   ////
                                                             4
 1   standards of decency and can cause severe physical and psychological harm”). “[N]o lasting

 2   physical injury is necessary to state a cause of action.” Schwenk, 204 F.3d at 1196. “Rather, the

 3   only requirement is that the officer’s actions be ‘offensive to human dignity.’” Id. (citation

 4   omitted). However, a single instance of physical contact, while sexually suggestive in nature,

 5   does not satisfy the standard set forth in Schwenk.

 6              B. Analysis

 7          In order to state an Eighth Amendment claim for an allegedly inappropriate body search, a

 8   plaintiff must demonstrate that the search amounted to the unnecessary and wanton infliction of

 9   pain. Jordan v. Gardner, 986 F.2d 1521, 1525-26 (9th Cir. 1993) (concluding that “momentary

10   discomfort” is not enough).

11          Generally, inmate sexual harassment claims that allege brief inappropriate touching by a

12   correctional officer are not cognizable, particularly where the alleged touching occurred pursuant

13   to an authorized search. See e.g., Watison v. Carter, 668 F.3d 1108, 1112-13 (9th Cir. 2012)

14   (inmate’s allegations an officer entered his cell and approached him while he was on the toilet,

15   then rubbed his thigh against the inmate’s thigh, “began smiling in a sexual [manner], and left the

16   cell laughing,” did not support a violation of the Eighth Amendment); Berryhill v. Schiro, 137

17   F.3d 1073, 1075 (8th Cir. 1998) (finding two brief (“mere seconds”) touches to the inmate’s

18   buttocks during horseplay did not violate the Eighth Amendment); Jackson v. Madery, 158

19   Fed.Appx. 656, 662 (6th Cir. 2005), abrogated in part on other grounds by Maben v. Thelen, 887

20   F.3d 252 (6th Cir. 2018) (officer’s conduct in allegedly rubbing and grabbing prisoner’s buttocks
21   in a degrading manner was “isolated, brief, and not severe” and therefore, failed to meet Eighth

22   Amendment standards); Osterloth v. Hopwood, No. CV 06 152 M JCL, 2006 WL 3337505, *6,

23   *7 (D. Mont. 2006) (dismissing Eighth Amendment claim challenging as sexually abusive an

24   officer's search of plaintiff that allegedly included the officer reaching between plaintiff's legs,

25   grabbing his scrotum and penis, and sliding his hand between plaintiff's buttocks, wherein

26   plaintiff stated to the officer, “that was pretty much sexual assault,” and officer responded, “yah
27   pretty much.”).

28   ////
                                                         5
 1                The allegations as stated in the complaint fail to state a claim under the Eighth

 2   Amendment. Plaintiff alleged the officers briefly touched plaintiff’s buttock incident to a search

 3   without sexual comment. Thus, the officers conduct does not rise to the level of an Eighth

 4   Amendment violation.

 5                Plaintiff has also detailed several other incidents involving officers not named as

 6   defendants in this case and employed at several different CDCR facilities. (ECF No. 1 at 5-8.)

 7   However, no single incident described in the complaint was severe enough to be “objectively

 8   sufficiently serious,” nor are the incidents cumulatively egregious in the harm they inflicted. See

 9   Boddie, 105 F.3d at 861 (finding plaintiff failed to state an Eighth Amendment claim where he

10   asserted “a small number of incidents in which he allegedly was verbally harassed, touched, and

11   pressed against without his consent”). Accordingly, the facts stated in the complaint fail to show

12   a violation of the Eighth Amendment.

13          IV.      No Leave to Amend

14                Leave to amend should be granted if it appears possible that the defects in the complaint

15   could be corrected, especially if a plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31

16   (9th Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se

17   litigant must be given leave to amend his or her complaint, and some notice of its deficiencies,

18   unless it is absolutely clear that the deficiencies of the complaint could not be cured by

19   amendment.” (citing Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)). However, if, after

20   careful consideration, it is clear that a complaint cannot be cured by amendment, the court may
21   dismiss without leave to amend. Cato, 70 F.3d at 1005-06.

22                The undersigned finds that, as set forth above, plaintiff’s allegations fail to state a claim

23   for relief and amendment would be futile. His complaint should be dismissed without leave to

24   amend.

25                                                   CONCLUSION

26                For the foregoing reasons, IT IS HEREBY ORDERED that:
27                   1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) is granted;

28   ////
                                                              6
 1                  2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action.

 2                        Plaintiff is assessed an initial partial filing fee in accordance with the provisions of

 3                        28 U.S.C. § 1915(b)(1). All fees shall be collected and paid in accordance with

 4                        this court’s order to the Director of the California Department of Corrections and

 5                        Rehabilitation filed concurrently herewith.

 6             IT IS HEREBY RECOMMENDED that plaintiff’s complaint be dismissed without leave

 7   to amend.

 8             These findings and recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

10   after being served with these findings and recommendations, plaintiff may file written objections

11   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

12   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

13   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

14   F.2d 1153 (9th Cir. 1991).

15   Dated: June 5, 2019

16

17

18

19

20
21

22

23

24
     DLB:12
25   DLB:1/Orders/Prisoner/Civil.Rights/cast0338.scrn

26
27

28
                                                              7
